         Case 9:20-cv-00086-DLC Document 3 Filed 12/22/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

JUSTIN LAYNE DAVIS,                                  CV 20–86–M–DLC

                      Plaintiff,

vs.                                                           ORDER

ALLSTATE INSURANCE
COMPANY,

                      Defendant.


      On December 11, 2020, this Court ordered Plaintiff Justin Layne Davis to

show cause on or before December 18, 2020 why service on the Defendant was not

timely accomplished. (Doc. 2 at 2.) This deadline has come and gone, but Mr.

Davis has not shown any cause, whatsoever. As this Court previously warned Mr.

Davis (Id. at 1), under these circumstances the Court is authorized to dismiss the

action without prejudice. Fed. R. Civ. P. 4(m).

      Accordingly, based on Mr. Davis’ failure to show cause as previously

ordered by the Court, or otherwise timely accomplish service on the Defendant, the

above-captioned matter is DISMISSED without prejudice.

      The Clerk of Court is ordered to close the case file.




                                          1
  Case 9:20-cv-00086-DLC Document 3 Filed 12/22/20 Page 2 of 2



DATED this 22nd day of December, 2020.




                               2
